DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Komai et al. (JP 2012050547 – provided by the applicant) in view of Hofmann (US 2011/0080032) and Sato et al. (US 2014/0042785).  Regarding claim 7, Komai teaches a vehicle seat including a seat back (see Figure 1) that forms a backrest surface (3), comprising: a seat back pad (4) which is a cushion material of the seat back; a skin material (3) which covers the seat back pad (see Figure 2); a first engagement portion (5b), wherein a part (5c) of the first engagement portion is embedded inside the seat back pad (see Figure 2) and another part (5b) of the first engagement portion is exposed to a seat rear surface of the seat back (see Figure 4); a second engagement portion (8, 10, 11) which is attached to an end portion of the skin material (3) on a side of the seat rear surface of the seat back (see Figures 2 and 4); a third engagement (5a) portion which is embedded in the seat back pad and is provided in the vicinity of a groove (12) formed on a seat front surface of the seat back; and a fourth engagement (7, 9, 11) portion which is attached to an end portion of the skin material on a side of the seat front surface of the seat back (see Figures 2 and 4); wherein the first engagement portion (5b) engages with the second engagement portion (8, 10, 11) so that the skin material is suspended and fixed to the seat rear surface of the seat back (see Figures 2 and 4); wherein the third engagement portion (5a) engages with the fourth engagement portion (7, 9 , 11) so that the skin material is suspended and fixed to the seat front surface of the seat back (see Figures 2 and 4), wherein the first engagement portion (5b) and the third engagement portion (5a) are respectively a wire for suspending the rear surface side skin material and a wire for suspending the front surface side skin material (see Figure 5), and wherein a length of the third engagement portion in a seat width direction is greater than a length of the first engagement portion in the seat width direction (see Figures 1a and 1b).
However, Komai does not distinctly disclose the first and third engagement portions are separate members from each other.  The examiner notes that it is obvious to one having ordinary skill in the art to construct a formerly integral structure in various elements because it involves only routine 
However, Komai in view of Hofmann does not distinctly disclose wherein the wire for suspending the rear surface side skin material is located above the wire for suspending the front surface side skin material.  Komai illustrates in Figures 2 and 4 the opposite configuration; however, it does not appear that the wire for suspending the rear surface side skin material being located above the wire for suspending the front surface side skin material would destroy the invention or produce any new and unexpected results over the opposite configuration.  Moreover, it has been held that rearranging parts of an invention involves only routine skill in the art.  Locating the wire for suspending the rear surface side skin material above the wire for suspending the front surface side skin material is merely a design choice and is known in the art (see Sato, Figure 8).

Regarding claim 8, Komai further teaches wherein the first engagement portion (5b) has a U- shape with an upper side being opened (see Figures 1a and 4).

Regarding claim 9, Komai further teaches wherein the third engagement portion (5a) has a plurality of convex portions (see Figure 1a).


Allowable Subject Matter
s 1-6, 13-18 are allowed.

The following is an examiner’s statement of reasons for allowance:  Regarding claim 1, the language “wherein the first engagement portion includes a downward convex portion that is convex downward, and the third engagement portion includes an upward convex portion that is convex upward, and wherein the first engagement portion and the third engagement portion are arranged so that the downward convex portion and the upward convex portion face each other” has rendered the claim allowable.  Claims 2-6 depend from claim 1.
Regarding claim 13, the language “wherein the first engagement portion includes a convex portion and the third engagement portion includes a concave portion, and wherein the convex portion of the first engagement portion and the concave portion of the third engagement portion are arranged to face each other and to overlap each other in an up-to-down direction” has rendered the claim allowable.  Claims 14-18 depend from claim 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 10-12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245.  The examiner can normally be reached on Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R WENDELL/Primary Examiner, Art Unit 3636